Filed:   August 19, 1996


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                            No. 95-2685
                  (CA-95-366, BK-93-11389C-7W-B)



Wilbur P. Hollar, et al,

                                         Plaintiffs - Appellants,

         versus

William Steven Myers, et al,

                                          Defendants - Appellees.




                            O R D E R


    The Court amends its opinion filed April 4, 1996, as follows:

    On page 2, line 8 of the opinion -- "(M.D.N.C. Sept. 5, 1995)"
is corrected to read "(M.D.N.C. Aug. 23, 1995)."
                                     For the Court - By Direction



                                        /s/ Bert M. Montague

                                                   Clerk
                              UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2685



In Re: WILBUR P. HOLLAR; In Re: RUTH CAROL
HOLLAR,

                                                             Debtors.
_________________________

WILBUR P. HOLLAR; RUTH CAROL HOLLAR,

                                            Plaintiffs - Appellants,

          versus

WILLIAM STEVEN MYERS; LINDA WEST MYERS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, District
Judge. (CA-95-366, BK-93-11389C-7W-B)

Submitted:   March 21, 1996                  Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se. Leslie
Gray Frye, Sr., FRYE & BOOTH, Winston-Salem, North Carolina, for
Appellees.

                                   2
3
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order affirming

the bankruptcy court's order dismissing their adversary action for

failure to comply with discovery and alternatively granting Defen-

dants' motion for summary judgment. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-
ingly, we deny Appellants' motion for summary reversal and affirm

on the reasoning of the district court. Hollar v. Myers, Nos. CA-

95-366; BK-93-11389C-7W-B (M.D.N.C. Aug. 23, 1995). Additionally,

we deny Appellants' motion to strike Appellees' informal brief. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                4